Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                          Response to Amendment
The amendment filed on March 23, 2021 is acknowledged. Claims 1-15 and 18-23 are amended. Claims 16-17 are canceled. Claims 1-15 and 18-23 are currently pending.
                                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
Allowable Subject Matter
Claims 1-15 and 18-23 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-15 and 18-23 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on March 23, 2021 It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “ a communication device  selector configured to select at least one wireless communication device of the plurality of wireless communication devices based on each field intensity determined by the field intensity  calculator, a terminal  inputter configured to receive a selection operation of selecting identification information displayed on the terminal display unit and an operation to specify one wireless communication device based on the 
Similarly It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “a communication device  selector configured to select at least one wireless communication device of the plurality of wireless communication devices based on each field intensity determined by the field intensity  calculator, wherein the communication device  selector selects the wireless communication device with a largest field intensity among the plurality of wireless communication devices, the terminal  inputter is configured to receive a rejection operation of rejecting specification of the wireless communication device selected by the communication  selector, and the communication device  selector is configured to select, when the rejection operation is received by the terminal  inputter, the wireless communication device, of which the field intensity is next largest to the field intensity of the wireless communication device that is selected immediately previously” as recited in claim 22. Thus independent claim 22 is allowable.
Similarly It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “the communication device  selector is configured to 
Thus independent claims 1 and 22-23 are allowable.
Claims 2-15 and 18-21 are allowed as being directly or indirectly dependent of the allowed independent base claims. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 10,345,767 B2) discloses The smart home gateway 320 receives information from the home devices 310.  That is, one of the home devices 310, for example, a refrigerator in smart appliances 212 (See FIG. 2), detects an increase of temperature beyond a threshold amount and sends raw data to the home gateway 320 indicating the temperature increase and the data is stored in the storage 409. Shortly thereafter, another home device 310, for example, a thermostat of energy devices 218, detects a decrease of temperature beyond a threshold amount and sends raw data to the home gateway 320 indicating the temperature decrease in for example, a kitchen of the smart home (Fig. 2). 

Fukushima et al. (US 2003/0060975 A1) discloses object of the present invention can be achieved by a first communication navigation system provided with: a communication center apparatus; and a communication navigation terminal, both of which transmit and receive information by a two-way communication through a communication network, (i) the communication center apparatus provided with: a map database for storing therein map database information including information for a route search, which enables the route search from a current position of a movable body to a destination by a predetermined algorithm; a search device for searching, by the predetermined algorithm, for a route heading to the destination from the current position, on the basis of the map database information including the information for the route search, according to the destination and the current position received through the communication network; and a center side wireless device for wirelessly transmitting route information indicating the searched route through the communication network, (ii) said communication navigation terminal provided with: a measurement device for measuring the current position; a terminal side wireless device for transmitting the measured current position and receiving the transmitted route information through the communication network. Further the communication navigation terminal is further provided with a judgment device for judging whether the current position is within or out of the service area. The judgment device judges on the basis of an electric field intensity of an electric signal/wave received by the terminal side wireless device (Paragraphs 0017, 0041-0042).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413